         Case 20-31175 Document 22 Filed in TXSB on 03/19/20 Page 1 of 3



               IN THE UNITED STATES STRAUBRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

IN RE:                                           §
                                                 §
GRANITE TRUCKING, INC.                           §       CASE NO.         4:2020bk31175
                                                 §
        Debtor                                   §       CHAPTER          11
                                                 §

           NOTICE OF APPEARANCE AND REQUEST FOR COPIES OF ALL
                      NOTICES, PLEADINGS AND PAPERS

        GSW TRUCKING, LLC, (“Creditor”), Creditor in the above referenced Bankruptcy case,

requests that all notices and pleadings given or required to be given or served upon him also be copied

and served upon his attorneys of record at the following address:

                                       J. David Dickson
                                     Beard Kultgen Brophy
                                  Bostwick & Dickson, PLLC
                                    220 South Fourth Street
                                      Waco, Texas 76701
                                     Phone (254) 776-5500
                                      Fax (254) 776-3591
                                  dickson@thetexasfirm.com

        Creditor intends that neither this request, nor later appearance, pleading, claim or suit shall

not waive (a) the rights of Creditor to have final orders in non-core matters entered only after de novo

review by a District Judge, (b) the rights of Creditor to trial by jury in any proceeding so triable in any

case, controversy or proceeding related to this case, (c) the right of Creditor to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or (d) any

other rights, claims, actions, defenses, setoffs, or recoupments which Creditor may be entitled under

agreements, in law, in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs, and

recoupments, of which Creditor expressly reserves.
         Case 20-31175 Document 22 Filed in TXSB on 03/19/20 Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers shall not be deemed to constitute consent to electronic service of any pleadings or

papers for which mailed or personal service is required under the applicable Bankruptcy Rules or

Federal Rules of Civil Procedure nor is it a designation of agency for service of process of pleadings

necessary to obtain personal jurisdiction over Creditor or in any Contested Matters or Adversary

Proceedings in this case.



                                       Respectfully submitted:

                                        /s/ J. David Dickson
                                       J. David Dickson
                                       Bar Card No. 05839500
                                       Beard Kultgen Brophy
                                       Bostwick & Dickson, PLLC
                                       220 South Fourth Street
                                       Waco, Texas 76701
                                       (254) 776-5500
                                       (254) 776-3591 (fax)
                                       dickson@thetexasfirm.com

                                       ATTORNEY FOR CREDITOR
         Case 20-31175 Document 22 Filed in TXSB on 03/19/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the Notice of Appearance of Counsel was
transmitted electronically or, to those not served electronically, by mailing the Notice of Appearance
via first-class mail, postage prepaid to the following parties on this the 18th day of March, 2020.

Russell Van Beustring                  Attorney for Debtor
Attorney At Law
6200 Savoy Dr., Ste. 1150
Houston, Texas 77036

Hector Duran, Jr.                      U.S. Trustee
U.S. Trustee
515 Rusk, Ste. 3516
Houston, Texas 77002

Tara LeDay                           Attorney for Claimant, Burnet Central Appraisal
McCreary, Veselka, Bragg & Allen, P.C.
P. O. Box 1269
Round Rock, Texas 78680

Greg Westerfeld                        Creditor
531 Waldo Rd.
McGregor, Texas 76657

All creditors listed on
Debtor’s matrix

                                               /s/_J. David Dickson ___
